DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 2/17/2022.
Applicant’s addition of new claim(s) 26-29 is acknowledged.
Claim(s) 1, 5-6, 10, 25 is/are amended.
Claim(s) 1-29 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Claim Rejections - 35 USC § 112





Applicant' s Amendments have created rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.







Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 25, Applicant’s amendments, “determining/determine, by the one or more processors based on historical data, that the location is likely to have a vehicle queue to pick up or drop off passengers” does not appear to have support in the specification as filed. Applicant describes the determination that the “the pickup or drop-off location is likely to have a queue” in para. 0076-0077. However, Applicant describes this determination is based on “map information” (para. 0076) or “real-time information” (para. 0077), but not that the determination is based on historical data, as claimed. Applicant further describes “map information” in para. 0042-0046 as at least “a portion of the map information that includes information identifying a type of the location 210” (para. 0042).
However, one of ordinary skill would not necessarily consider “map information” or a “type of location” to be “historical data”. Thus, “historical data” as recited in claims 1 and 25 does not have adequate written description and appears to be new matter.
Further, Applicant claims “map information” in dependent claims 22-23 which depend from claim 1. Thus, for the purposes of examination, the examiner is interpreting “historical data” in claims 1 and 25 as map information. 
Claims 2-24, 26-29 are rejected due to their dependency on a rejected base claim.
Applicant' s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






















Claim(s) 22-23, 26, and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described above in regards to rejections under 35 USC 112(a), “historical data” in claims 1 and 25 is being interpreted as “map information” as described in Applicant’s specification para. 0076-0077. Thus, in regards to claims 22-23, it is unclear how the “map information” of claims 22-23 differs from the “historical data” in claim 1. Applicant’ specification does not appear to have support for the map information and the historical data being separate components. 
Further regarding claim 22, it is unclear how the limitation “wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers” further limits the preceding claims, because claim 1, from which claim 22 depends, already recites “the vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers”.
Regarding claims 26 and 28, it is unclear whether the “a line of vehicles” in each of claims 26 and 28 are the “a plurality of vehicles waiting in a line” in claims 1 and 25, respectively, or if they’re entirely different components. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claim(s) 1-10, 13-14, 18-21, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), hereafter referred to as Ghafarianzadeh, in view of Stegall et al. (US 2019/0178656 A1), hereafter referred to as Stegall. 
Regarding claim 1, Ghafarianzadeh teaches a method of joining a vehicle queue by an autonomous vehicle, the method comprising:
receiving, by one or more processors (“processors 404”, Fig. 4, “the vehicle system 402 may include processor(s) 404”, para. 0061, The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430”, para. 0069) of the autonomous vehicle (“autonomous vehicle 102”, Fig. 1A, and “autonomous vehicle 204”, Fig. 2), information including a request for the autonomous vehicle to travel towards a location (“junction 104”, Fig. 1A, see para. 0017 citation below)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of…an autonomous vehicle…this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle”, para. 0060, “an autonomous vehicle 102 approaches a roadway junction 104…In some examples, the autonomous vehicle 102 may be an autonomous vehicle configured to operate according to a Level 5 classification issued by the U.S. National Highway Traffic Safety Administration”, para. 0017);
determining, by the one or more processors based on historical data (“global map data and a GPS location”, see para. 0024 citation below, “local map data”, para. 0018), that the location is likely to have a vehicle queue (“a junction 104 lies 100 meters in front of the autonomous vehicle 102”, para. 0024, wherein “a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108)”, para. 0021) 
(“FIG. 1B therefore reflects an example portion of the scenario 100 that is reflected by sensor data received by a planner of the autonomous vehicle 102. For example, global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102”, para. 0024,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it)”, para. 0022);
receiving, by the one or more processors, sensor data (“data related to objects”, see para. 0018 citation below) from a perception system (“sensor(s)”, see para. 0018 citation below) of the autonomous vehicle as the autonomous vehicle approaches the location 
(“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…this data may include…data related to objects in the vicinity of the autonomous vehicle 102”, para. 0018, see also “202”, Fig. 2);
identifying, by the one or more processors based on the sensor data, a traffic pattern indicating that the vehicle queue currently exists at the location (“the stationary vehicle 208 is…a blocking vehicle”, see para. 0036 citation below as well as para. 0035-0038, and Fig. 2), the vehicle queue including a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, see para. 0022 citation below and Fig. 1A)
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second)”, para. 0020,
“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle”, para. 0029,
“At operation 212, the example process 200 may include determining, using the BV ML model 214 and from the feature values, a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035, “For example, where the BV ML model 214 includes a decision tree, the decision tree may output a positive or negative number to indicate that the stationary vehicle 208 is or is not a blocking vehicle, respectively.”, para. 0036, Ghafarianzadeh teaches multiple examples for how the “BV ML model” determines the “stationary vehicle 208” is not a “blocking vehicle”, see para. 0035-0038);
determining, by the one or more processors based on the sensor data, when (occurs at “220”, para. 0041, “the planner 430 may…generate a plurality of potential trajectories with which to control the example vehicle system 402 and select one of the trajectories with which to control the vehicle”, para. 0077) the autonomous vehicle should join the vehicle queue (“Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224”, see para. 0041 citation below and “216”, Fig. 2)
(“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220”, para. 0039,
“In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane”, para. 0041); and
controlling, by the one or more processors, the autonomous vehicle to join the vehicle queue based on a result of the determining by joining the line and stopping behind a last one (see “stationary vehicle 208” of “220”, Fig. 2) of the plurality of vehicles to wait in the line (“generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, see para. 0041 citation above and “220”, Fig. 2) 
(“The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204”, para. 0039).
Ghafarianzadeh does not explicitly teach wherein the received information includes a request for the autonomous vehicle to pick up or drop off a passenger at the location, but instead teaches a request for the autonomous vehicle to travel autonomously towards the location (“junction 104”) operating at “Level 5 classification” (see para. 0017, 0021 citations above and Fig. 1A, 4).
Nor does Ghafarianzadeh teach wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers, but instead teaches a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway…e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it”, see para. 0022 citation above and Fig. 1A). The examiner notes that the limitation “to pick up or drop off passengers” of claim 1 appears to be an “intended use” limitation indicating the purpose for which the line of vehicles is to be used. Accordingly, this limitation is not given patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus). However, even assuming, arguendo, the limitation would not be considered intended use, Stegall as described below teaches the limitation.
However, autonomous vehicles receiving requests and controlling the autonomous vehicle to pick-up or drop off passenger(s) at a location, wherein said location includes a plurality of vehicles also picking up or dropping off passengers was known in the art at the time of filing. 
See, Stegall teaches coordinating transport through a common rendezvous location, comprising:
receiving, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015 citation below) of an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1), information including a request (“transport requests”, see para. 0069 citation below) for the autonomous vehicle to pick up or drop off passengers (“requesting users”, see para. 0069 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a location (“specified destination”, see para. 0035 citation below, see also “step 400”, Fig. 4, also referred to as a “rendezvous location”, see para. 0061 and 0035 citations below)
(“Referring to FIG. 4, the computing system 100 can determine a set of matched requesting users 197 and transport providers 193 that are to meet at a common rendezvous location (400)”, para. 0061, “the transport providers can comprise autonomous vehicles (AVs), in which case communications can be transmitted via a network connection with a control system of the AV”, para. 0015,
“In accordance with examples, the computing system 600 receives transport requests from mobile computing devices of individual users. The executable instructions stored in the memory 630 can include matching instructions 624, which the processor 610 executes to receive transport requests and match requesting users with transport providers”, para. 0069
 “In some aspects, the user 197 can configure a specified destination and/or a specific or suggested pick-up location to rendezvous with a matched transport provider 193 and vehicle 194”,  para. 0035); 
wherein a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) exists at the location, the vehicle queue including a plurality of vehicles (“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below) 
(“As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, para. 0039). 
All the components are known in Ghafarianzadeh and in Stegall. Ghafarianzadeh teaches a processor configured to control an autonomous vehicle to join a queue including a plurality of vehicles waiting in a line at a location, and Stegall teaches a processor configured to control an autonomous vehicle to join a vehicle queue at a location including a plurality of vehicles waiting in line for picking up or dropping off passengers after receiving a request for the autonomous vehicle to pick up or drop off a passenger at said location (see “upcoming transport provider 350” stopping behind a last one of a plurality of vehicles waiting in line in Fig. 3 and at least para. 0062 and 0059). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh with the teachings of Stegall so that the “autonomous vehicle 102” of Ghafarianzadeh is configured to 

Regarding claim 2, Ghafarianzadeh further teaches wherein the traffic pattern identified by the one or more processors the vehicle queue exists at the location is based on at least one of or more signs (“logo and/or text”, see para. 0045 citation below) observed from the sensor data
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on…another condition is satisfied such as, for example…a sensed distance from a junction satisfies a predetermined threshold distance, etc.”, para. 0020, “In some examples, the perception engine may additionally or alternatively determine logo and/or text associated with the stationary vehicle 304 as one of the feature values. For example, a machine-learning algorithm of the planner may determine that the stationary vehicle 304 is associated with a pizza delivery sign (e.g., on top of the vehicle), a taxi service sign, a text and/or a logo (e.g., UPS text and/or logo, Uber text and/or logo)”, para. 0045)

Regarding claim 3, Ghafarianzadeh further teaches wherein the traffic pattern is identified by the one or more processors based on changes in traffic patterns observed using a time series (“determination” that a “velocity” of the stationary/stopped vehicle does not exceed/satisfy “a predetermined threshold velocity”, see para. 0020 citation below, respectively, corresponds to Applicant’s “changes in traffic patterns observed using a time series”) of the sensor data
(“The difference between a non-blocking stationary vehicle and a blocking vehicle may be ambiguous and difficult to determine since, in most cases, the difference may be only a matter of length of time for which the stationary vehicle is stopped.”, para. 0016, “The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second)…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on a determination that a velocity of the stationary vehicle does not satisfy (e.g. meet, exceed) a predetermined threshold velocity”, para. 0020).

Regarding claim 4, Ghafarianzadeh further teaches wherein the signs are within a predetermined distance (“sensed distance from a junction”, see para. 0020 citation above in the rejection to claim 2) of the vehicle queue.

Regarding claim 5, Ghafarianzadeh teaches determining, by the one or more processors based on the sensor data, whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0029, 0021, and 0035 citations below and “212”, Fig. 2); 
wherein the result is determined based on whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0039 citation below and “216”, Fig. 2)
(claim 5 is taught by Ghafarianzadeh in the discussion/citations of the prior art rejection to claim 1, however, the relevant citations are repeated below in order, for clarity)
(“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204.”, para. 0029,
“As used herein, a blocking vehicle is a vehicle on a drivable road surface that is stopped or moving at a velocity less than a predetermined threshold velocity that impedes progress of other vehicles”, para. 0021,
“At operation 212, the example process 200 may include determining…a probability that the stationary vehicle 208 is a blocking vehicle”, para. 0035,
“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220”, para. 0039).

Regarding claim 6, Ghafarianzadeh does not explicitly teach wherein the result is determined based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue.
(“transport provider 350”, Fig. 3) would interfere with loading or unloading by another vehicle (“current transport provider 340”, Fig. 3) when the autonomous vehicle joins the vehicle queue (as the “current transport provider 340” is picking up a “user 331”, the “transport vehicle 350” delays joining the queue based on the “ETA”, see para. 0059 citation below)
(“Additionally or alternatively, the network computing system 100 can provide an instruction to the ingress vehicle 340 to create a gap 360 for the egressing vehicle 330 to prevent other vehicles from blocking the egressing vehicle 330…Based on the boarding time estimate of the next user 331, the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely. Furthermore, based on the ETA of the upcoming vehicle 350, the network computing system 100 can provide instructions to the current transport provider 340 to delay egressing the common rendezvous location 310 (e.g., an instruction to wait fifteen seconds) in order to make the location 310 available for the upcoming transport provider 350…When the upcoming transport provider 350 nears the common rendezvous location 310, the network computing system 100 can further transmit an instruction to the upcoming transport provider 350 to create a gap to enable the current transport provider 340 to egress safely and efficiently”, para. 0059). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh with the teachings of Stegall so that the result is based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue by incorporating the “gap” and “delay”, as taught by Stegall. The motivation for doing so would be for safety and efficiency, as taught by Stegall (para. 0059).

Regarding claim 7, Stegall further teaches determining, by the one or more processors based on the sensor data, a designated spot (“common rendezvous location 310”, Fig. 3) in the vehicle queue for loading and unloading passengers
(“FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310”, para. 0058, “In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location”, para. 0018),  
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to move along in the vehicle queue to reach the designated spot. However, Stegall teaches the “transport provider 350” is a “transport provider” configured to pick-up “requesting users 371” at a “common rendezvous location 310” (see para. 0058-0059 and Fig. 3), therefore the limitation of the autonomous vehicle reaches the designated spot is inherent, as the “transport provider 350” will reach the “common rendezvous location 310” as the vehicle queue progresses. 

Regarding claim 8, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
sending, by the one or more processors, a message (“the ETA…displayed”, para. 0049) to a client computing device (“user's computing device 195”, para. 0049) of the passenger indicating that the autonomous vehicle is waiting in the vehicle queue to pick up the passenger at the designated spot, (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049). 

Regarding claim 9, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
providing, by the one or more processors based on the sensor data, a message (“the ETA…displayed”, para. 0049) to the passenger (“user's computing device 195”, para. 0049), the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049).
Ghafarianzadeh in view of Stegall do not explicitly teach wherein the message to the passenger comprises instructing the passenger to wait for the autonomous vehicle to reach the designated spot before getting out of the vehicle. However, Stegall teaches the designated spot can be either a drop off or pick up location. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick wherein the message includes instructing the passenger to wait for the vehicle to reach the designated spot before getting out of the vehicle, since there are a finite number of identified, predictable potential solutions (i.e., any message can be sent to the passenger via their user device) to the recognized need of one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success. 

Regarding claim 10, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049);  and 
predicting, by the one or more processors, an estimated arrival time for a passenger requesting pickup at the location to reach the designated spot (“the queue coordinator 140 can determine the ETA dynamically for the requesting user 197 based, at least in part on, the user's travel pace (e.g., walking pace), historical data for the user (e.g., a promptness factor), and user profile data (e.g., indicating any disabilities, age, weight, height, etc.)”, para. 0049). 
Ghafarianzadeh in view of Stegall do not explicitly teach wherein the determining the result is based on a comparison between the expected wait-time and the estimated arrival time.
However, Stegall further states, “According to examples described herein, the network computing system 100 includes requestor matching and rendezvous coordination functionality that enables precise timing of the match and/or rendezvous based on an enhanced estimated time of arrival (ETA). For example, the network computing system 100 can include a queue coordinator 140 that can track the locations of the users 197 and the transport providers 193, and can determine their respective ETAs dynamically.”, (para. 0038).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh with the teachings of Stegall so that the step of determining the result is based on a comparison between the expected wait-time and the estimated arrival time by incorporating the “requestor matching”, as taught by Stegall. The motivation for doing so would be to “track the locations…the transport providers 193, and…determine their respective ETAs dynamically.”, as taught by Stegall (para. 0038).

Regarding claim 13, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time to wait (“wait time”, see para. 0021 citation below) for the passenger at the designated spot based on a determination of exiting and re-joining the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021),
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 

Regarding claim 14, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time (“wait time”, see para. 0021 citation below) to wait for the passenger at the designated spot based on whether the autonomous vehicle is blocking traffic at the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021), 
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the vehicle queue after waiting the amount of time. However, Stegall teaches “a missed 

Regarding claim 18, Stegall further teaches wherein the autonomous vehicle drives into a lane closest to the designated spot (“In one scenario, the queue coordinator 140 provides rendezvous instructions to the transport providers 193, via instructive content generated by the content generator 160. The instructive content…can provide detailed information to the transport provider 193 for picking up or dropping off a user 197. This information can include…a precise point to pull over to the curb,…which lane to select”, para. 0041).

Regarding claim 19, Stegall further teaches determining, by the one or more processors that the location has a plurality of designated pickup or drop-off areas (“According to examples described herein, when the matching engine 130 has matched requesting users 197 with transport providers 193, the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, para. 0039); 
selecting, by the one or more processors, one of the designated pickup or drop-off areas (“identify a common rendezvous location”, see para. 0039 citation above); and 
controlling, by the one or more processors, the autonomous vehicle to drive to the selected one of the designated pickup area or the drop-off area (“As provided herein, the queue coordinator 140, content generator 160, and routing engine 150 can collectively act to maximize throughput for the common rendezvous location. para. 0039, see vehicle as pickup/drop-off area in Fig. 3). 

Regarding claim 20, Stegall further teaches wherein the selecting one of the designated pickup or drop-off areas is based on feedback received from a user device (“user devices 195”, Fig. 1), the feedback associated with the passenger identifying a preferred spot for pickup or drop-off (“the network computing system 100 can include a matching engine 130, which can receive the transport requests from the user devices 195 of the requesting users 197”, para. 0036).

Regarding claim 21, Stegall further teaches determining, by the one or more processors, an amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021), 
but does not explicitly teach wherein the amount of time that the autonomous vehicle should wait is an amount of time that the autonomous vehicle should wait before exiting the vehicle queue. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 

Regarding claim 25, Ghafarianzadeh teaches a queue management system of an autonomous vehicle for controlling the autonomous vehicle to join a vehicle queue, the queue management systems comprising: 
(“sensor(s)”, see para. 0018 citation below) configured to detect a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, see para. 0022 citation below)
(“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…this data may include…data related to objects in the vicinity of the autonomous vehicle 102”, para. 0018,
“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle”, para. 0020,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it)”, para. 0022);
a memory (“memory 406”, Fig. 4) configured to store information (“instructions”, see para. 0070 citation below);
one or more processors (“processors 404”, Fig. 4) coupled to the perception system and the memory
(“the vehicle system 402 may include processor(s) 404 and/or memory 406”, para. 0061, “the vehicle system 402 may include processor(s) 404”, para. 0061, “The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430.”, para. 0069, “The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor(s) 412 as input”, para. 0070),
the one or more processors configured to:
access the information stored in the memory (“executed by the processors(s) 404”, see para. 0070 citation above);
receive information including a request for the autonomous vehicle (“autonomous vehicle 102”, Fig. 1A, and “autonomous vehicle 204”, Fig. 2) to travel towards a location (“junction 104”, Fig. 1A, see para. 0017 citation below)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of…an autonomous vehicle…this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle.”, para. 0060, “the vehicle system 402 may include processor(s) 404”, para. 0061, The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430”, para. 0069,
“an autonomous vehicle 102 approaches a roadway junction 104…In some examples, the autonomous vehicle 102 may be an autonomous vehicle configured to operate according to a Level 5 classification issued by the U.S. National Highway Traffic Safety Administration”, para. 0017);
determine, by the one or more processors based on historical data (“global map data and a GPS location”, see para. 0024 citation below, “local map data”, para. 0018), that the location is likely to have a vehicle queue (“a junction 104 lies 100 meters in front of the autonomous vehicle 102”, para. 0024, wherein “a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108)”, para. 0021) 
(“FIG. 1B therefore reflects an example portion of the scenario 100 that is reflected by sensor data received by a planner of the autonomous vehicle 102. For example, global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102”, para. 0024,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it)”, para. 0022);
receive sensor data (“data related to objects”, see para. 0018 citation below) from of the autonomous vehicle as the autonomous vehicle approaches the location
(“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…this data may include…data related to objects in the vicinity of the autonomous vehicle 102”, para. 0018, see also “202”, Fig. 2);
(“the stationary vehicle 208 is…a blocking vehicle”, see para. 0036 citation below as well as para. 0035-0038, and Fig. 2), the vehicle queue including a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, para. 0022 above and Fig. 1A) 
(“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204”, para. 0029,
“At operation 212, the example process 200 may include determining, using the BV ML model 214 and from the feature values, a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035, “For example, where the BV ML model 214 includes a decision tree, the decision tree may output a positive or negative number to indicate that the stationary vehicle 208 is or is not a blocking vehicle, respectively.”, para. 0036, Ghafarianzadeh teaches multiple examples for how the “BV ML model” determines the “stationary vehicle 208” is not a “blocking vehicle”, see para. 0035-0038);
determine based on the sensor data, a time (occurs at “220”, para. 0041, “the planner 430 may…generate a plurality of potential trajectories with which to control the example vehicle system 402 and select one of the trajectories with which to control the vehicle”, para. 0077) when the autonomous vehicle should join the vehicle queue (“Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224”, see para. 0041 citation below and “216”, Fig. 2) 
(“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220”, para. 0039,
“In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane”, para. 0041); and
control the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one (see “stationary vehicle 208” of “220”, Fig. 2) of the plurality of vehicles waiting in the line (“generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, see para. 0041 citation above and “220”, Fig. 2) 
(“The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204”, para. 0039).
Ghafarianzadeh does not explicitly teach wherein the received information includes a request for the autonomous vehicle to pick up or drop off a passenger at the location, but instead teaches a request for the autonomous vehicle to travel autonomously towards the location (“junction 104”) operating at “Level 5 classification” (see para. 0017, 0021 citations above and Fig. 1A, 4).
Nor does Ghafarianzadeh teach wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers, but instead teaches a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway…e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it”, see para. 0022 citation above and Fig. 1A). The examiner notes that the limitation “to pick up or drop off one or more passengers” of claim 25 appears to be an “intended use” limitation indicating the purpose for which the line of vehicles is to be used. Accordingly, this limitation is not given patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus). However, even assuming, arguendo, the limitation would not be considered intended use, Stegall as described below teaches the limitation.
However, autonomous vehicles receiving requests to pick-up or drop off passenger(s) at a location, wherein said location includes a plurality of vehicles also picking up or dropping off passengers was known in the art at the time of filing. 
See, Stegall teaches coordinating transport through a common rendezvous location, comprising:
a memory (“memory 620”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067) configured to store information; and
one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015 citation below), the one or more processors configured to:
receive information including a request (“transport requests”, see para. 0069 citation below) for an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) to pick up or drop off a passenger (“requesting users”, see para. 0069 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a (“specified destination”, see para. 0035 citation below, see also “step 400”, Fig. 4, also referred to as a “rendezvous location”, see para. 0061 and 0035 citations below)
(“Referring to FIG. 4, the computing system 100 can determine a set of matched requesting users 197 and transport providers 193 that are to meet at a common rendezvous location (400).”, para. 0061, “the transport providers can comprise autonomous vehicles (AVs), in which case communications can be transmitted via a network connection with a control system of the AV.”, para. 0015,
“In accordance with examples, the computing system 600 receives transport requests from mobile computing devices of individual users. The executable instructions stored in the memory 630 can include matching instructions 624, which the processor 610 executes to receive transport requests and match requesting users with transport providers”, para. 0069
 “In some aspects, the user 197 can configure a specified destination and/or a specific or suggested pick-up location to rendezvous with a matched transport provider 193 and vehicle 194.”,  para. 0035); 
wherein a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) exists at the location, the vehicle queue including a plurality of vehicles (“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below) 
(“As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, para. 0039).
	All the components are known in Ghafarianzadeh and in Stegall. Ghafarianzadeh teaches a processor configured to access instructions in a memory and configured to control an autonomous 

Regarding claims 26 and 28, as far as they are definite, Ghafarianzadeh does not explicitly teach wherein the traffic pattern is a line of vehicles in a lane adjacent to the location. However, Stegall teaches a traffic pattern which is a line of vehicles (“multiple…stopped vehicles” in a line in Fig. 3) adjacent to the location (“specified destination”, para. 0035, also referred to as a “rendezvous location”, para. 0061 and 0035). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh with the teachings of Stegall so that the identified traffic pattern of Ghafarianzadeh is adjacent to the location, as taught by Stegall (see Fig. 3) to achieve the predictable result of the traffic pattern being the line of vehicles picking up or dropping off the passengers. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Claim(s) 11, 15-17, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Ghafarianzadeh et al. (US 2019/0250626 A1), over Stegall et al. (US 2019/0178656 A1), further in view of Chan et al. (US 2019/0377343 A1), hereafter referred to as Chan.
Regarding claim 11, Ghafarianzadeh in view of Stegall do not explicitly teach determining, by the one or more processors based on the comparison between the expected wait-time and the estimated arrival time, that the autonomous vehicle should wait in a waiting area prior to joining the vehicle queue; and 
controlling, by the one or more processors, the autonomous vehicle to park in the waiting area prior to joining the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
determine, based on a comparison between an estimated arrival time and an expected wait-time, to wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4); and 
control the vehicle to park in the waiting area prior to returning to the vehicle queue (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  


Regarding claim 15, Stegall further teaches -33-XSDV 3.OF-2048determining, by the one or more processors upon reaching the designated spot in the queue, an estimated arrival time (“wait time”, see para. 0021 citation below) for the autonomous vehicle (“autonomous vehicles (AVs) 192”)  to reach the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021); 
but does not explicitly teach based on the estimated arrival time, controlling the autonomous vehicle to exit the vehicle queue. However, this limitation is inherent, as Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above).
Further, Ghafarianzadeh in view of Stegall do not explicitly teach predicting, by the one or more processors, an expected wait-time for the autonomous vehicle to reach the designated spot after exiting the vehicle queue; 
determining, by the one or more processors to return to the vehicle queue after the autonomous vehicle exits the vehicle queue based on a comparison between the estimated arrival time and the expected wait-time; and 

However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
predict an expected wait-time (“allocate time”, see para. 0044 citation below and Fig. 5) to reach the designated spot after exiting a vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4) (“step 508”, Fig. 5); 
determine to return to the queue after exiting the queue based on a comparison (“wait time exceeded”, see para. 0044 citation below and Fig. 4) between an estimated arrival time and an expected wait-time (“step 514”, Fig. 5) ; and 
control the vehicle to drive to return to the queue after exiting the vehicle queue (“step 516”, Fig. 5) (“If the passenger is found 506 to have checked luggage, the method 500 may include allocating 508 time for luggage retrieval. For example, where the flight arrives at TA, the vehicle arrival time may bet set to be TA+TL, where TL is an estimated time for the passenger to retrieve luggage”, para. 0042, “The method 500 may further include evaluating 514 whether a wait time has been exceeded following parking at step 512 without the passenger entering the vehicle. If so, then the method 500 may include causing the vehicle to autonomously 516 loop a circuit at the airport. The circuit may be determined from the map data of step 504. Upon completing the loop and again approaching the terminal referenced in the itinerary, processing may continue at step 510”, para. 0044).  


Regarding claim 16, Stegall further teaches sending, by the one or more processors, a message (“delay instructions”, see para. 0050 citation below) to a user device of the passenger (“user device 195”, Fig. 1) indicating that the autonomous vehicle is returning to an end of the vehicle queue, the message including the expected wait-time (“the routing engine 150 can coordinate the pick-up remotely by transmitting delay instructions (e.g., routing the AV 192 through congested lanes or detouring the AV 192), providing real-time pick-up location updates based on space availability (e.g., non-dedicated parking spaces or loading zones), and the like”, para. 0050).  

Regarding claim 17, Chan further teaches determining, based on the comparison between the estimated arrival time and the expected wait-time, that the autonomous vehicle (“vehicle 400”) should wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue; and 
controlling the autonomous vehicle to park in the waiting area prior to returning to the end of the vehicle queue (“passenger loading zone”, see Fig. 4) (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  

Regarding claims 27 and 29, Ghafarianzadeh in view of Stegall do not explicitly teach wherein the one or more processors are configured to control the autonomous vehicle to park in a waiting area prior to joining the vehicle queue.
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
control the autonomous vehicle to park in a waiting area (“cell phone lot”, para. 0046) prior to joining the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4)
(“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  
All the components are known in Ghafarianzadeh in view of Stegall and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by waiting in a waiting area prior to picking up the passenger, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 












Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ghafarianzadeh et al. (US 2019/0250626 A1), in view of Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), hereafter referred to as Sierra.
Regarding claim 22, as far as it is definite, Ghafarianzadeh further teaches: 
determining, by the one of more processors based on map information, that the location has a vehicle queue (this limitation is addressed in claim 1, see also the discussion of “map information” in the 35 USC 1129(b) section of this Office action),
wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers (this limitation is taught in the rejection to claim 1, see also the discussion of “map information” in the 35 USC 1129(b) section of this Office action), and
wherein the map information indicates a type of the location (“global map data that identifies characteristics of roadways…, local map data that identifies characteristics detected in proximity to the vehicle”, para. 0018).
Ghafarianzadeh in view of Stegall do not explicitly teach wherein the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the type of the location. 
However, Sierra teaches generating and managing virtual queues at congested venues, comprising:
receiving, by one or more processors (“computing system” of “provider computing device”, “As further illustrated in FIG. 1, each of the requestor computing devices 106a-106c and the provider computing devices 108a-108c include the transportation matching system application 110a, 110b, 110c, 110d, 110e, and 110f”, para. 0035, see also “vehicle subsystem 1008”, Fig. 10, “the vehicle subsystem 1008 can include an on-board computing device”, para. 0147) of an autonomous vehicle (“autonomous vehicles”, see para. 0027 citation below, “the vehicle subsystem 1008 can include an autonomous vehicle”, para. 0145, Fig. 10, also referred to as “provider” or “provider computing device”, see para. 0027 citation below), information including a request (“transportation request”, see para. 0116 citation below) for the autonomous vehicle to pick up or drop off a passenger (“requestor”, see para. 0025 citation below) at a location (“venue”, see para. 0116 citation below);
(“As used herein, a "provider" refers to a transportation matching system user who provides transportation using a vehicle. For example, a provider receives transportation requests, routing information, and requestor information from the transportation matching system via a transportation matching system application installed on a provider computing device associated with the provider”, para. 0027, “As used herein, a "requestor" refers to a transportation matching system user who is requesting transportation by way of a requestor computing device”, para. 0025,
“As shown in FIG. 8, the series of acts 800 includes an act 810 receiving a transportation request. For example, the act 810 can involve receiving, by a transportation matching system, a transportation request from a requestor computing device associated with a venue”,  para. 0116); and
and the amount of time (“threshold amount of time”, see para. 0068 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“the transportation matching system 102 can analyze activity histories of other requestor computing devices associated with the venue. For example, the transportation matching system 102 can analyze a history of transportation requests, ETAs (e.g., estimated times of arrival associated with other requestor computing devices), wait times, and so forth to determine that requestors at the venue typically move quickly to the pickup location”, para. 0062, “the transportation matching system 102 may expire a requestor identifier that was previously provided to a requestor computing device. For example, in response to continually monitoring location data associated with requestor computing devices that have been provided with requestor identifiers, the transportation matching system 102 may determine that a requestor computing device with a requestor identifier…is not engaging with an available provider computing device at the pickup location for a threshold amount of time (e.g., the requestor is waiting for another member of their party to exit the venue)… the transportation matching system 102 expires the requestor identifier and places the requestor computing device back in the virtual queue”, para. 0068).
Sierra does not explicitly teach wherein the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the type of the location. Instead Sierra teaches determining “threshold amount of time” to wait for the “requestor”, and wherein the “location data” determines how congested the venue (“shopping”, “restaurants” have longer “ETA” for example, para. 0062). 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the “threshold amount of time” of Sierra based on the determined “ETA” (para. 0062) for the venue comprising the pick-up location, because Applicant has not disclosed that changing amount of time that the autonomous vehicle should wait to pick up the passenger at the location provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0028). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “threshold amount of time” because the system would still expire the “requestor identifier” after the “threshold amount of time” is reached and adjust the “virtual queue” based on a quick vs longer “ETA” of the venue at which the requestor has requested a pick-up (para. 0068) to achieve the same result of adjusting the amount of time that the vehicle should wait.
Therefore, it would have been an obvious matter of design choice to modify Ghafarianzadeh in view of Stegall in view of Sierra to obtain the invention as specified in claim(s) 22. 

Regarding claim 23, as far as it is definite, Stegall further teaches wherein the map information indicates a determination to exit the vehicle queue (“go-around”, see para. 0021 citation below), and (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the determination to exit the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021).  


Claim(s) 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), in view of Stegall et al. (US 2019/0178656 A1), in view of Levy et al. (US 2019/0137290 A1), hereafter referred to as Levy.
Regarding claim 12, Ghafarianzadeh in view of Stegall do not explicitly teach determining, by the one or more processors based on the sensor data, that loading or unloading outside the designated spot is tolerated by other vehicles in the vehicle queue, and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot.  
However, determining if dropping off or picking up passengers is feasible at alternate locations in known in the art. See, Levy teaches methods for executing autonomous rideshare requests, comprising receiving, by one or more processors (“computer-executable component can be a processor”, para. 0127) of an autonomous vehicle (“autonomous vehicle”, para. 0013 and 0019), sensor data from a perception system (“The autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0013) of the autonomous vehicle, 
(“collect a user (e.g., a “rider”)”, para. 0061) outside a designated spot (“pickup location”, see para. 0067 and 0068 citations below) is tolerated by other vehicles 
(“As shown in FIGS. 2 and 4, as the autonomous vehicle approaches the pickup location, the autonomous vehicle can scan the field around the autonomous vehicle for a viable wait location in which the autonomous vehicle may stop”, para. 0067, “the autonomous vehicle stores a localization map containing layers representing geolocations or georeferenced boundaries of known loading zones, parking spaces, bike lanes, bus stops and bus lanes, emergency lanes, fire hydrant zones, driveway, parking lots, and/or other possible wait locations within the geographic region in which the autonomous vehicle is deployed”, para. 0068,
“As the autonomous vehicle nears the pickup location, the autonomous vehicle can then:…implement artificial intelligence and computer vision techniques to interpret another subset of these features as vehicles and pedestrians in locations intersecting these possible wait locations (and/or vehicles and pedestrians approaching these possible wait locations with a perceived intent to occupy these possible wait locations), such as described below; and then flag a subset of these wait locations that are currently unoccupied as viable wait locations”, para. 0069), and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot
(“After thus identifying and electing a wait location near the pickup location, the autonomous vehicle can autonomously navigate into this wait location and remain while awaiting the user's arrival. The autonomous vehicle…can also transmit a notification…indicating the autonomous vehicle presence at a specific geolocation near the pickup location—to the user's mobile computing device”, para. 0071).  


Regarding claim 24, Stegall further teaches the amount of time that the autonomous vehicle should wait to pick up the passenger at the location (see rejection to claim 21),
but Ghafarianzadeh in view of Stegall do not explicitly teach wherein the sensor data indicates whether a designated spot at the location blocks traffic, and the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on whether the designated spot at the location blocks traffic.
However, determining that an autonomous vehicle would block traffic is known in the art. See, Levy teaches methods for executing autonomous rideshare requests, comprising receiving, by one or more processors (“computer-executable component can be a processor”, para. 0127) of an autonomous vehicle (“autonomous vehicle”, para. 0013 and 0019), sensor data from a perception system (“The autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0013) of the autonomous vehicle, 
wherein the sensor data indicates whether a designated spot at a location (“pickup location”, para. 0077, see also Fig. 2) blocks traffic (“double-parked position”, see para. 0079 citation below), and the amount of time that the autonomous vehicle should wait (“depart timer”, see para. 0079 citation below) to pick up a passenger (“user”, see para. 0079 citation below) at the location is determined based on whether the designated spot at the location blocks traffic
(“As shown in FIGS. 2 and 4, the autonomous vehicle can also elect to double-park at the pickup location while awaiting the user's arrival”, para. 0077, 
“As shown in FIGS. 2 and 4, upon entering this double-parked position, the autonomous vehicle can enable select triggers for autonomously exiting this double-parked position responsive to external or implicit stimuli. In one implementation, upon double-parking at the pickup location, the autonomous vehicle can:…set a depart timer for a maximum double-park duration greater than the user arrival timer (e.g., 90 seconds, such as according to a preset buffer time of 30 seconds in order to allow a user time to enter and settle in the autonomous vehicle before departure))”, para. 0079).
All the components are known in Ghafarianzadeh in view of Stegall and in Levy. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by making the amount of time the autonomous vehicle should wait to pick up the passenger based on whether the autonomous vehicle would block traffic, as taught by Levy (para. 0079). The motivation for doing so would be allow the autonomous vehicle to temporarily double-park to pick up a user, as taught by Levy (para. 0077). Levy also explains, “The autonomous vehicle can be dispatched and operated within a densely-populated area (e.g., a city, metropolitan area) with limited street parking, which may otherwise necessitate double-parking vehicles at delivery locations or parking significant distances away from delivery locations” (para. 0012).
Response to Arguments

Applicant’s arguments filed 2/17/2021 with respect to the prior art rejections to the pending claims have been considered but are not persuasive. 
Applicant asserts, page 9-12, that Ghafarianzadeh nor Stegall teach the amended limitations of claim 1, i.e., the “determining…based on historical data…”, “determining…based on sensor data…” and 
	However, such statements amount to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in the independent claims and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion ot what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').	
	As stated above in this Office action, Ghafarianzadeh in view of Stegall teach all the limitations of Applicant’s amended independent claims.
Applicant further asserts, page 12, that new claims 26-29 are patentable over the prior art.
However, as stated above in this Office action, Ghafarianzadeh in view of Stegall teach all the limitations of claims 26 and 28, and Ghafarianzadeh in view of Stegall further in view of Chan teach all of the limitations of claims 27 and 29. 

Conclusion











The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665